DISMISS; and Opinion Filed June 28, 2016.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00717-CR
                                     No. 05-16-00718-CR
                            EX PARTE SENRICK WILKERSON

            Original Proceedings Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                      Trial Court Cause Nos. F10-01183 & F10-1184

                            MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Brown
                                  Opinion by Justice Brown
       The Court has before it Senrick Wilkerson’s June 20, 2016 petition for out of time

appeals. The appropriate vehicle for seeking an out-of-time appeal is by writ of habeas corpus

from the Texas Court of Criminal Appeals filed under article 11.07 of the code of criminal

procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); see also Portley v. State,

89 S.W.3d 188, 189 (Tex. App.—Texarkana 2002, no pet); Ashorn v. State, 77 S.W.3d 405, 409

(Tex. App.—Houston [1st Dist.] 2002, pet. ref’d). This Court has no jurisdiction to grant out-of-

time appeals.

       Because we lack jurisdiction, we dismiss these appeals.




Do Not Publish                                    /Ada Brown/
TEX. R. APP. P. 47                                ADA BROWN
                                                  JUSTICE
160717F.U05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE SENRICK WILKERSON                            On Appeal from the Criminal District Court
                                                      No. 3, Dallas County, Texas
No. 05-16-00717-CR                                    Trial Court Cause No. F10-01183.
                                                      Opinion delivered by Justice Brown, Justices
                                                      Lang-Miers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 28th day of June, 2016.




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE SENRICK WILKERSON                            On Appeal from the Criminal District Court
                                                      No. 3, Dallas County, Texas
No. 05-16-00718-CR                                    Trial Court Cause No. F10-01184.
                                                      Opinion delivered by Justice Brown, Justices
                                                      Lang-Miers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 28th day of June, 2016.




                                                –3–